Citation Nr: 0947586	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for status post fracture 
of navicular of left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1958 
to March 1961.  Additionally, he served in the U.S. Marine 
Corps Reserve from July 1955 to November 1956 and in the U.S. 
Army National Guard from November 1956 to March 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued a previously 
assigned noncompensable rating for status post fracture of 
navicular of left wrist.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is right-hand dominant.

3.  Status post fracture of navicular of left wrist (minor) 
is manifested by palmar flexion to 70 degrees and 
dorsiflexion to 80 degrees with pain on repetitive stress 
testing attributed to nonservice-connected carpal tunnel 
syndrome.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
fracture of navicular of left wrist (minor) are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for a compensable rating 
for his left wrist disability was received in December 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Providence RO in correspondence dated in January 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in December 2006.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
private treatment records and insurance records related to a 
work-related disability claim have been obtained and 
associated with his claims file, and he has been provided 
with a VA bones examination to assess the current nature of 
his service-connected left wrist disability.  

In correspondence received in January 2006 that pertained to 
the Veteran's left wrist disability, and to other claims for 
service connection, including a claim to reopen a previously 
denied claim for a back disorder, the Veteran listed each 
claim and described symptoms and evidence related to each 
claim.  Under the third item pertaining to his back, he 
indicated that he was forced to retire on disability from the 
Social Security Administration (SSA) at age 42 [1979].  He 
reported receiving treatment from the VA for his back.  
Private treatment records and insurance documents associated 
with the claims folder showed that the Veteran injured his 
back and bilateral knees in an industrial accident in July 
1977.

When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for VA purposes.  To be awarded a 
compensable rating for his service-connected left wrist 
disability, the evidence must show dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).  In a VA 
examination report dated in January 2006 the Veteran denied 
receiving any treatment for his left wrist disability since 
1977, and VA treatment records dated from April 2001 to May 
2005 contained no complaints related to his left wrist.  
Therefore, any isolated SSA examination that may have 
occurred for the purpose of establishing SSA disability 
status in 1979 for his 1977 work-related back or knee 
injuries would not provide the information necessary to 
verify the Veteran's current VA claim for a higher rating for 
his left wrist disability because the SSA examination report 
would not contain current medical findings and course of 
treatment regarding his disability now on appeal.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
Veteran, this writing decides the Veteran's claim on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

The Veteran's left wrist disability is evaluated under the 
criteria for a minor extremity because he is right-handed.  
See 38 C.F.R. § 4.69 (2009).

                 
38 C.F.R. § 4.71, Plate I (2009)

Factual Background and Analysis

The Veteran is currently assigned a noncompensable rating for 
a left wrist disability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).  

The Veteran's application for an increased rating for a left 
wrist disability was received in December 2005.  Pursuant to 
38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the December 2005 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability 
had occurred.  Thus, the Board must review any pertinent 
evidence beginning in December 2004 and subsequent, to 
determine whether higher ratings were merited for either 
disability during any applicable time period.  

In a VA mental disorders examination report dated in June 
2005, the Veteran described multiple medical problems, but 
did not mention his left wrist disability.  He reported that 
he sings and played drums in a band and enjoyed playing golf.

In a letter to the Veteran dated in January 2006, the RO 
requested medical and/or lay evidence showing that his 
service-connected left wrist disability had increased in 
severity.  The letter also requested him to identify dates 
and places of any VA treatment for this disability.

In correspondence received in January 2006, the Veteran 
stated that over the years he increasingly drops things and 
has experienced more numbness in his hand and fingers.  He 
stated that he saw Dr. R. R., who prescribed exercises for 
him.  He enclosed private treatment records and insurance 
records dated from 1972 to 1980 that pertained to an 
industrial accident involving his knees and back while 
working for an electric company.  Among the documents was a 
partial, typed, undated document from an unidentified source 
that provided instructions for stretching and strengthening 
exercises for thumbs and fingers; the top of the record was 
annotated by hand to read, "for - wrist (L)."  The records 
also included a private treatment summary dated in December 
1977 from T. G., M.D., that detailed treatment from July 1975 
to November 1977.  The summary indicated that the Veteran 
complained of left navicular pain in February 1977, x-ray 
showed no obvious fracture, and he was advised to return if 
the wrist pain continued; subsequent reports included no 
complaints of left wrist pain.  Finally, in January 2006, the 
Veteran also enclosed a VCAA notice response, indicating that 
he had no other information or evidence to support his claim.  
He did not identify any recent treatment at a VA facility for 
his left wrist disability.

VA treatment records dated from April 2001 to May 2005 were 
obtained for a different claim that was pending but withdrawn 
in December 2005.  Those VA records contained no complaints, 
findings, or treatment related to a left wrist disability.  
Instead, they showed that the Veteran reported working as a 
steam engineer/master pipe fitter for a power plant since his 
discharge from active military service until he retired on 
disability from work-related injuries in 1979.  He stated 
that he learned to play the drums after he retired, that he 
is a drummer in a band that practices weekly and plays at 
clubs, that he lifts heavy speakers all the time and has some 
right shoulder pain, and that he golfs once or twice each 
week.  In October 2002 and April 2003, he also specifically 
complained of pain in both index fingers, indicating that he 
believed he had arthritis perhaps from drumming; he added 
that he was making a CD and had been drumming a lot.  The 
records also showed that VA medical providers had encouraged 
him to quit smoking.

In a VA bones examination report dated in January 2006, the 
Veteran complained of left wrist weakness and sporadic left 
wrist discomfort that occurs with overuse and lasts 
approximately one day.  He described radiation and 
paresthesia to all his fingers in both hands.  He denied any 
flare-ups, instability, locking, or edema.  He indicated that 
he was right-hand dominant.  He stated that he could no 
longer play golf and cannot swim because both of his wrists 
get tired.  He reported that the last time he saw a medical 
provider for his service-connected left wrist disability was 
in 1977, and he denied any prescribed treatment.

Reported objective findings on physical examination included 
the following:  right hand dominance; symmetrical wrist 
without deformity, edema, or tenderness to palpation; clicks 
on the left; no crepitus; left wrist palmar flexion to 0-
70/80 degrees; left wrist dorsiflexion to 0-80/80 degrees; 
radial deviation 0-20/20 degrees; and ulnar deviation was 0-
20/45 degrees.  Muscle strength of left fist was 3/5; and the 
Veteran was able to perform 4/10 left wrist curls with a 
five-pound weight on repetitive stress testing with pain, but 
without weakness, fatigue, or incoordination.  Additional 
objective findings related to neurological, strength, and 
range of motion findings of the fingers on both hands.  The 
diagnosis was status post fracture navicular of left wrist 
and carpal tunnel syndrome.  

An addendum dated in April 2006 by the same VA examiner 
opined that the Veteran's carpal tunnel syndrome was not 
related to his [service-connected left wrist] fracture.  An 
addendum dated in June 2006 by a VA surgical nurse 
practitioner also indicated that the Veteran's reported 
symptoms were classic symptoms of carpal tunnel syndrome, and 
they had no relationship to his navicular fracture in 1959.

In statement in support of claim (VA Form 21-4138) dated in 
August 2006, M. M., M.D., reported that the Veteran was 
"examined for pain in left hand especially base of thumb and 
[first] digit - tendon snaps. - drops drum stick.  (Plays in 
Band) - Needs further evaluation by hand surgeon - has had 
previous injury in service - [fracture left] wrist."  On the 
same form the Veteran stated that he has numbness in his 
fingers that he described as "pain left wrist down thumb" 
and that the doctor prescribed Vicodin to relieve pain and to 
help with difficulty sleeping.  He reported that the problem 
has become much worse over the years, and lately it was 
restricting his only form of exercise and pleasure, which is 
playing drums.

With his substantive appeal received in January 2007, the 
Veteran stated that it was not likely that he had carpal 
tunnel syndrome because he does not type, use a computer, or 
do anything repetitively.  He also asserted that he has 
swelling, tenderness, loss of feeling, pain, and restricted 
motion.

After a review of the evidence of record, the Board finds 
that the Veteran's left wrist disability is manifested by 
palmar flexion to 70 degrees and dorsiflexion to 80 degrees.  
As a result, the Board finds that the RO properly continued 
the previously assigned noncompensable rating for this left 
wrist disability.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, during any applicable time 
period.  In this regard, the Board notes that the November 
2006 VA examination findings detailed that the Veteran 
performed range of motion testing, but was limited by pain.  
However, competent medical evidence attributed the pain to 
carpal tunnel syndrome, which was determined to be unrelated 
to his left wrist disability.

To give the Veteran every consideration in connection with 
this matter on appeal, the Board has considered other 
potentially applicable rating criteria for wrist disorders, 
but finds that a compensable rating is not warranted because 
the Veteran is not shown to have ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214 (2009), Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board acknowledges the Veteran and his representative's 
contentions that his left wrist disability is more severely 
disabling.  For instance, the Board finds that the Veteran is 
competent to describe pain, numbness, and observable 
symptoms, such as dropping things, related to his service-
connected left wrist disability.  See 38 C.F.R. § 3.159(a)(2) 
(2009) (defining "competent lay evidence").  However, the 
Boards finds that his assertions that he has increased pain 
and numbness due to his left wrist disability, that he does 
not have carpal tunnel syndrome, that he has not engaged in 
any repetitive motions, and that his symptoms are solely 
related to his service-connected left wrist disability, are 
unpersuasive because they are unsupported by any competent 
medical evidence of record.

In this regard, there is simply no objective evidence 
demonstrating that his left wrist disability has increased in 
severity or any subjective complaints about his left wrist 
during the year prior to his claim.  Similarly, he has denied 
seeking any treatment for his wrist since 1977, and the 
August 2006 statement from Dr. M. M. only addressed pain in 
the Veteran's left hand at the base of his thumb and first 
digit.  Moreover, the Veteran has complained of pain and 
numbness in his fingers bilaterally, and years before filing 
his current claim he wondered whether he might have arthritis 
due to drumming.  During the January 2006 VA bones 
examination he also stated that he could no longer play golf 
or swim because both of his wrists get tired.  Regarding his 
denial of engaging in repetitive movements, the Board finds 
that a reasonable person could conclude that drumming, 
smoking, pipe-fitting, and gripping a golf club all involve 
repetitive movements involving the hands and fingers.  In 
summary, while the Veteran is competent to describe his 
symptoms of pain and numbness, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the lay 
assertions as to the etiology of his claimed symptomatology 
have no probative value.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a higher rating for a left wrist disability.  
Therefore, entitlement to compensable rating for a left wrist 
disability is not warranted, and the claim must be denied.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this left wrist disability that would take the Veteran's case 
outside the norm so as to warrant the assignment of an 
extraschedular rating.  While the Veteran alleges that his 
left wrist disability causes pain and numbness and that he is 
increasingly dropping objects, objective medical findings are 
not indicative of any unusual or marked interference with any 
employment (i.e., beyond that contemplated in the assigned 
noncompensable rating for his left wrist disability).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for status post fracture 
of navicular of left wrist is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


